Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-25 are currently pending in the instant application. Claims 1-25 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/US2018/064580, filed on December 7, 2018 which claims benefit of US Provisional Applications 62/695,389, filed on July 9, 2018 and 62/634,242, filed on February 23, 2018 and 62/595,943, filed on December 7, 2017. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 12, 2020, October 8, 2021 and December 31, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -





Claims 1-13 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura, et al. (US 20110021545 A1). The instant invention claims 

    PNG
    media_image1.png
    155
    696
    media_image1.png
    Greyscale

 The Kimuar, et al. reference teaches topical compositions used as a therapeutic agent for allergic dermatitis such as atopic dermatitis and contact dermatitis (see paragraph 0002) and that the composition has excellent skin absorption properties (see paragraph 0010).  The prior art reference further teaches specific compositions such as 

    PNG
    media_image2.png
    330
    423
    media_image2.png
    Greyscale
which contains the .  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vyas, et al. (US 20170348311 A1). The instant invention claims 

    PNG
    media_image1.png
    155
    696
    media_image1.png
    Greyscale

 The Vyas, et al. reference teaches topical formulation used for treating dermatological conditions such as atopic dermatitis, seborrheic dermatitis, alopecia, contact dermatitis, psoriasis, urticaria, eczema, burns, sunburn, pancreatitis, hepatitis, lichen planus, scleritis, scleroderma, dermatomyositis, itching associated with any of the above or combination thereof (see abstract and paragraph 0079) .  The reference further teaches specific topical formulations such as 
    PNG
    media_image3.png
    294
    414
    media_image3.png
    Greyscale
 which contains the compound methyl N-[3-(6,7-dimethoxy-2-methylaminoquinazolin-4-yl)phenyl]terephthalamic acid, white petrolatum, water, PEG400, isopropylmyristate, PEG4000, Vitamin E, glycerol monostearate (see table 1, page 10).  This species of the composition anticipates the composition of the instant invention as defined above.  


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626